 



Exhibit 10.7
AMENDMENT NO. 8
TO SOUTHWEST AIRLINES CO. PROFIT SHARING PLAN
     Pursuant to the authority of the Board of Directors of Southwest Airlines
Co., and the provisions of Section 17.1 thereof, the Southwest Airlines Co.
Profit Sharing Plan is hereby amended in the following respects only, effective
as of January 1, 2007, except as otherwise specifically set forth herein:
     (1) Article II, Subsection 2.1(c), is hereby amended to read as follows:
     “(c) Annual Compensation: The total amounts paid by the Company or any
Eligible Affiliate to an Employee as remuneration for personal services rendered
during each Plan Year, including expense allowances (to the extent includible in
the gross income of the Employee) and any amounts not includible in the gross
income of the Employee pursuant to Sections 402(e)(3), 125(a), or 132(f)(4) of
the Code, but excluding (1) director’s fees; (2) expense reimbursements and
nontaxable expense allowances; (3) prizes and awards; (4) items of imputed
income; (5) contributions made by the Company under this Plan or any other
employee benefit plan or program it maintains, such as group insurance,
hospitalization or like benefits; (6) amounts realized or recognized from
qualified or nonqualified stock options or when restricted stock or property
held by the Employee either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture; (7) Company contributions to a plan of
deferred compensation that are not included in the Employee’s gross income for
the taxable year in which contributed, or any distributions from a deferred
compensation plan; (8) amounts, if any, paid to an Employee in lieu of a Company
Contribution to this Plan in the event that such Company Contribution would
constitute an annual addition, as defined in Section 415(c)(2) of the Code, in
excess of the limitations under Section 415(c) of the Code; and (9) severance
payments. For purposes of this Section 2.1(c), severance payments include
severance pay, unfunded nonqualified deferred compensation benefits and
parachute payments made after an Employee’s severance from employment, but shall
not include amounts attributable to payments made within 21/2 months following
severance from employment that, absent a severance from employment, would have
been paid to the Employee for services rendered prior to the severance from
employment and for accrued bona fide sick, vacation, or other leave (to the
extent the Employee would have been able to use the leave if employment had
continued). Annual Compensation shall include amounts otherwise includible, as
provided above, which are paid by the Company or an Eligible Affiliate to the
Employee through another person, pursuant to the common paymaster provisions of
Sections 3121(s) and 3306(p) of the Code.

 



--------------------------------------------------------------------------------



 



     The Annual Compensation of each Member or former Member taken into account
under the Plan for any Plan Year shall not exceed $225,000, as adjusted by the
Secretary of the Treasury for increases in the cost of living at the time and in
the manner set forth in Section 401(a)(17)(B) of the Code. If a Plan Year
consists of fewer than twelve (12) months, then the dollar limitation in the
preceding sentence will be multiplied by a fraction, the numerator of which is
the number of months in the Plan Year, and the denominator of which is twelve
(12). Furthermore, for purposes of an allocation under the Plan based on Annual
Compensation, Annual Compensation shall only include amounts attributable to the
period an Employee is a Member of the Plan.”
     (2) Article III, Section 3.1, is hereby amended to read as follows:
     “3.1 Eligibility Requirements: Every Employee who was a Member in the Plan
on the day before the effective date of this amendment shall continue to be a
Member in the Plan. Except as otherwise provided herein, every other Employee
shall become a Member in the Plan as of the first Entry Date concurrent with or
next following his employment commencement date or the date on which his
employer became an Eligible Affiliate, whichever is later. The employment
commencement date is the first day for which an Employee is entitled to be
credited hereunder with an Hour of Service. Notwithstanding the foregoing,
non-resident aliens who receive no earned income from the Company that
constitutes income from sources within the United States shall not be eligible
to participate in the Plan. Furthermore, “leased employees” (as such term is
defined in Section 2.1(o) hereof) and Employees classified by the Company as
interns shall not be eligible to participate in the Plan. A person who is not
treated as an Employee on the Company’s books and records (such as a person who
as a matter of practice is treated by the Company as an independent contractor,
but who is later determined to be an Employee as a matter of fact) shall not be
an eligible Employee during any part of a Plan Year in which such person was not
treated as an Employee, despite any retroactive recharacterization.”
     (3) Article III, Section 3.2, is hereby amended to read as follows:
     “3.2 Notification of Eligibility. The Committee shall promptly notify each
Employee of his qualification as a Member and shall furnish each new Member a
copy of such explanation of the Plan as the Committee shall provide for that
purpose.”
     (4) Article XII, Section 12.3, subsection (a) thereof, is hereby amended to
add as the final sentence the following:
     “Notwithstanding any provision herein to the contrary, applicable fund
redemption and short-term trading fees may be imposed upon the Member’s
Individual Account in connection with any direction by such Member to convert
investments hereunder.”

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising Amendment No. 8 to the Southwest Airlines Co.
Profit Sharing Plan, the Company has caused these presents to be duly executed
in its name and behalf by its proper officers thereunto duly authorized this
12th day of December, 2006.

                  SOUTHWEST AIRLINES CO.  
 
           
 
  By:   /s/ Gary C. Kelly    
 
           
 
      Gary C. Kelly, Chief Executive Officer    
 
           
ATTEST:
           
 
           
/s/ Deborah Ackerman
           
 
Deborah Ackerman, Assistant Secretary
           

- 3 -



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  §    
 
  §    
COUNTY OF DALLAS
  §    

     BEFORE ME, the undersigned, a Notary Public in and for said County and
State, on this 12th day of December, 2006, personally appeared GARY C. KELLY, to
me known to be the identical person who subscribed the name of SOUTHWEST
AIRLINES CO., as its CHIEF EXECUTIVE OFFICER to the foregoing instrument and
acknowledged to me that he executed the same as his free and voluntary act and
deed and as the free and voluntary act and deed of such organization for the
uses and purposes therein set forth.
     GIVEN UNDER MY HAND AND SEAL OF OFFICE, the day and year last above written

         
 
  /s/ Teri Lee Lambert    
 
 
 
Notary Public in and for the State of Texas    

My Commission Expires: June 4, 2010

- 4 -